I extend to you, Sir,
our warmest congratulations as you assume the high
office of the President of the General Assembly at its
sixtieth session. We wish you all the best and assure
you of Sri Lankaís support and cooperation in your
work. I convey gratitude to Mr. Jean Ping for his astute
leadership of the fifty-ninth session.
This sixtieth landmark session of the General
Assembly is doubly significant for Sri Lanka, as this
year we mark the fiftieth anniversary of our
membership in the United Nations. As a small nation
that has kept the flame of democracy burning through
many tribulations, we take modest pride in the fact that
what we said at the first session of the General
Assembly we addressed can still be recalled with
undiminished relevance. Prime Minister Bandaranaike,
representing Sri Lanka, said on that occasion:
"This is an Organization which expresses itself
most effectively by bringing to bear a certain
moral force - the collective moral force and
decency of human beings. That is a task in which
the weak as well as the strong can render a useful
service, and I give the Assembly the assurance,
on behalf of my country, that as far as we are
concerned, every endeavour that we can make in
all sincerity to assist in the achievements of those
noble ideals for which this Organization stands
will always be forthcoming in the fullest
measure." (Official Records of the General
Assembly, Eleventh Session, Plenary Meetings,
590th meeting, para. 42)
Five decades on, I have the pleasure to say that
my country has kept that promise by regularly
contributing to consensus-building in the Organization
in areas ranging from the law of the sea to
disarmament and from human rights to the issue of
terrorism. We remain fully committed to the United
Nations.
We continue to believe that the collective moral
force of this Organization is indispensable for a secure,
peaceful and humane world. We are convinced that
such a world can be realized through the honest
commitment of every Member State to its individual
2

and collective responsibilities. Our peoples live in the
hope and expectation that we shall deliver.
On the morning of 26 December 2004, Sri Lanka
and several other countries around the Indian Ocean
region woke up to a natural disaster of unprecedented
magnitude. Towering tsunami waves struck two thirds
of the coastal areas of our island nation, leaving in its
wake death and destruction on a scale hitherto
unknown by the world. Moved by the enormous scale
of that calamity, Governments, the United Nations and
other international organizations, civil society
organizations and countless well-wishers across the
world rushed to help my country and its people to
recover, rehabilitate and rebuild. It was a magnificent
gesture of human solidarity. Citizens of the world
reached out beyond the confines of geopolitical and
other man-made barriers in one magnificent gesture of
human generosity. That rekindled in us new confidence
in the power of peoples acting in unison across the
world to move Governments to act in the best interests
of humankind for a new and better world.
On behalf of my people and my Government, I
wish to convey my profound appreciation and gratitude
to all those who assisted and sympathized with us and
contributed generously to rebuild our country. Let me
take this opportunity to extend a special word of thanks
to President Clinton, the United Nations Special Envoy
for Tsunami Recovery, for his commitment and
leadership in coordinating the ongoing international
effort for sustainable recovery.
Just as my country was in national distress in the
aftermath of the tsunami disaster, we are now in
distress in the face of an ominous renewal of terror on
our soil. One month ago, my dear colleague Lakshman
Kadirgamar, the Foreign Minister of Sri Lanka, was
assassinated by a calculated and barbaric act of
terrorism. One more hero who fought relentlessly for
freedom and justice has been felled by the enemies of
peace and unity. As Foreign Minister, the late
Mr. Kadirgamar argued powerfully and worked
tirelessly against extremist racist ideologies that
employ violence to gain their divisive objectives. He
was bold enough to expose to the world the true face of
terrorism inflicted upon my country. For 11 long years,
from this very podium, Mr. Kadirgamar warned the
Assembly about the threat posed by terrorism to the
democratic way of life, not only in Sri Lanka but
across the world.
For over two decades, Sri Lanka has been under
sustained assault by the Liberation Tigers of Tamil
Eelam (LTTE), an armed group that employs brutal
methods and suicide bombings in its campaign of terror
to obtain a separate State. Disregarding the
implementation of the ceasefire agreement, that group
continues to engage in numerous illegal and terrorist
activities. Those include the conscription of children as
soldiers - in callous disregard for promises given to
many, including the Special Representative of the
Secretary-General on Children and Armed Conflict -
and the assassination of democratic opponents, as part
of their policy of eliminating Tamil political leaders
and human rights activists, with disdain for all
international law and practice and despite sustained
efforts by my Government and Norwegian facilitators.
I tend to doubt that the Security Councilís recent
identification of that group in connection with child
conscription would suffice to deter such activities.
Targeted sanctions such as those proposed by
Secretary-General Kofi Annan in his report to the
Security Council should be imposed on those armed
groups that undermine national and international peace
and violate human rights.
I firmly believe that terrorism cannot be
eliminated through military suppression by State
machinery. The socio-economic and cultural roots of a
conflict must be sought and effectively redressed. We
recognize that a lasting solution to ethnic issues and to
terrorism in my country, or anywhere else, can only be
found through negotiation and dialogue. Accordingly,
my Government was the first, in 1994, to offer a
negotiated settlement in place of an armed conflict, as
well as an extensive devolution of power instead of a
separate State. In February 2002, the Government
entered into a ceasefire agreement with the rebel group
and began talks, with the facilitation of the
Government of Norway.
However, two and a half years ago, the LTTE
walked away from the peace talks for the sixth time in
18 years. All efforts to have the talks renewed have so
far failed. As a measure of good will after the tsunami
disaster struck us, I agreed to an arrangement with the
rebels for joint action in tsunami reconstruction work.
That was yet another measure in a long series of efforts
to engage and work with the rebels, particularly in
humanitarian ventures, despite their obdurate
insistence to remain armed and remain uncontested by
any other democratic Tamil political party.
3

My Government has reaffirmed its commitment
to the ceasefire and the peace talks. We continue to do
all that is required by a democratic Government to
ensure that we do not return to armed conflict,
fulfilling the wishes of all our people.
A peace process cannot, and does not, operate in
a vacuum. People demand that a process of peace
should include the commitment and good conduct of
all parties to a conflict. When a belligerent group - a
non-State actor - exploits the unique position offered
to it by a peace process to utilize the freedom
guaranteed under a democratic system of governance to
strengthen itself through infiltration and the coercion
of civilians, organizations and political parties, that
impinges seriously on the ability of an elected
Government to move forward effectively in its efforts
at reconciliation and peace.
The restoration of democracy, the creation of
space for dissent and the promotion of human rights in
the affected areas in the north and the east of our
country are now essential prerequisites for a successful
and meaningful peace process in Sri Lanka. A lasting
political solution can come to fruition only when the
rebel group becomes a democratic civilian
organization. That deserves the fullest support of the
international community.
As we have been for many long years, Sri Lanka
remains firmly committed to the global endeavour to
fight terrorism in all its aspects. No cause justifies the
indiscriminate unleashing of terror upon the innocent.
Sri Lanka has accordingly signed and ratified all
United Nations conventions aimed at combating
terrorism. We earnestly hope that at this session it will
be possible to conclude work on the comprehensive
convention on international terrorism, in order to
complete and strengthen the international legal
framework to combat terrorism through collective
measures. Sri Lanka will continue to provide its
contribution to facilitate a consensus in its capacity as
Chair of the United Nations Ad Hoc Committee on this
subject.
Sri Lanka has pledged to meet the United Nations
Millennium Development Goals by the year 2015. We
have already achieved the targeted goals in primary
education and in infant and maternal mortality. We are
committed to further promoting the political and
economic empowerment of women so that gender
equality becomes a matter of human rights and social
justice.
Our National Child Protection Authority
implements many programmes to eliminate abuse and
violence against children and to ensure their protection
as well as their right to freely enjoy life's most
precious gift, childhood. Our success is due to the
outcome of sustained efforts in policy planning and
implementation.
Those benchmarks and other indicators
manifesting the high physical quality of life enjoyed by
our people will be further elevated as we strive to meet
the Millennium Development Goals by 2015. However,
poverty remains a major challenge for us. To eradicate
this scourge, we are now taking further steps through
the adoption of economic and social programmes, in
cooperation with our bilateral and multilateral
development partners.
If we look at the current world health situation,
although smallpox has been eradicated and polio is on
the verge of being eliminated, there are other
diseases ó often associated with poverty - that
continue to take a heavy human toll, especially in
developing countries. Every year, 6 million children
die from malnutrition before their fifth birthday. More
than 50 per cent of people in Africa suffer from water-
related diseases such as cholera. HIV/AIDS kills 6,000
people every day. Each year, more than 300 million
people are infected with malaria. New challenges, such
as severe acute respiratory syndrome and avian
influenza, indicate that national borders offer little
protection against such proliferating pandemics. In the
face of unparalleled advances, both in technology and
in human mobility, it is unconscionable to let some in
our nations suffer from diseases that can be controlled,
if not eliminated.
In my view, there are three evils plaguing our
world today that can have no place in the modern
globalizing era of the twenty-first century: poverty,
disease and terrorism. Today, these evils affect the
social, cultural and economic well-being of a majority
of humankind. No country can deal with them on its
own. International cooperation is in our self-interest
and needs to be mustered. We share the strong belief
that the United Nations, on the occasion of its sixtieth
anniversary, should seriously undertake comprehensive
reforms so that the Organization is fully equipped to
4

meet new challenges, taking into account the current
global realities.
We acknowledge with appreciation the valuable
contribution made by the Secretary-General and his
team to the ongoing reform process, which made
possible the adoption of the outcome document
(resolution 60/1) at the recent summit of the
Organization. We urge all Member States to work
together to build on that framework in order to
operationalize what has been agreed and to work
further on what remains to be achieved.
Recovery after the tsunami disaster taught us the
value and potential of humanity acting in unison when
fellow human beings are in distress. We now hope that
the same human spirit and common interests will
continue to prevail in addressing the socio-economic
and security challenges we face. Let us resolve to
commit ourselves collectively, on this solemn occasion
of the sixtieth anniversary of the Organization, to act
together in the interest of humankind in order that we
may strive to eliminate the three scourges of poverty,
disease and terrorism.